Per Curiam.
This is an action involving a dispute as to the ownership of the sum of $5,000 which was deposited in the State Bank of Minden, Nebraska, by Peter G. Soderberg, deceased. The deposit in question is represented by a certificate of deposit held in trust by defendant Mary Ostman. Plaintiff has appealed from a judgment of the district court for Kearney county, 'by which the trial court found that the fund in question was held in trust for the benefit of the heirs of Peter G. Soderberg who resided in Sweden.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.
Thompson, J., took no part in the decision.